Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 30, 2022. Claims 1-4, 7 and 9-18 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Maintained) Claims 1-4 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Geletneky et al. (BMC Cancer 2012, 12:99. Submitted in IDS filed on Nov. 12, 2020) in view of Friedman et al. (J Clin Oncol 27:4733-4740, 2009. Submitted in IDS filed on Nov. 12, 2020), and further in view of Wojton et al. (Cytokine & Growth Factor Reviews 21 (2010) 127–134. Submitted in IDS filed on Nov. 12, 2020). 
This rejection is extended to new claims 9-18.

Applicant argues that the combination of a parvovirus with bevacizumab has surprising synergistic results (see, Specification, Example 1). Applicant further argues that neither of the cited references provides a reasonable expectation of success of the requisite teaching or suggestion that would lead one of ordinary skill in the art to Applicant’s invention. Applicant argues that the comments in the Office action are merely conclusionary and not based on more than mere speculation. Applicant argues that applying the Friedman reference necessarily involves hindsight analysis, since Inotecan, a topoisomerase I inhibitor, mentioned by Friedman et al. in combination with bevacizumab, has a distinct mechanism of action than an oncolytic virus. Applicant argues that even though Wojton teach the potential of combining a viral therapy with bevacizumab in treating a tumor, the oncolytic viruses taught by Wojton are different from parvovirus. 
Applicant’s arguments are not persuasive. 
Regarding arguments about surprising synergistic results, Applicant appears to be arguing that the invention as claimed produced unexpected results. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b)-(e) for how unexpected results can be established. To evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d) and (e). The Examiner’s responses to Applicant’s arguments have been provided in previous Office actions in the prosecution of the parent application. Briefly, Applicant’s results do not appear to compare the effect of the combination therapy with that of oncolytic effect of the H-1PV alone, therefore, one of skill in the art could not conclude whether the enhanced anti-tumor effect of the combination therapy over the bevacizumab-only therapy reflects the effect of the H-1PV-only therapy or a synergistic effect of the two therapies combined. Additionally, the results are based on a brain tumor model. There is no evidence that the results on brain tumor therapy can be extrapolated to other tumor types (the claims are generic to all tumors). Therefore, the experimental results presented by Applicant are not commensurate in scope with the invention as claimed.
Regarding Applicant’s argument about expectation of success of combining two different therapies, both the H-1PV oncolytic therapy and the bevacizumab therapy are known in the art at the time of invention to be effective in brain tumor therapy and have been used together in combination therapies, one of skill in the art would have found it obvious to combine them to evaluate the combined effect in brain cancer treatment. Additionally, such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.   
Regarding Applicant’s argument about hindsight analysis in view of teachings of Friedman, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the rejection has explained why a skilled artisan would have been motivated to develop a combination therapy of the oncolytic virus H-1PV and antibody therapy using bevacizumab for brain tumor treatment based on the cited prior art references, without taking into account “knowledge gleaned only from applicant’s disclosure.” McLaughlin, 443 F.2d 1395. 
Regarding argument that Wojton teaches combination therapy involving a different virus, Wojton serves as a nexus between the antibody bevacizumab therapy and oncolytic viral therapy in tumor treatment, suggesting that the bevacizumab therapy can be combined with an oncolytic viral therapy, further sporting the teachings of Geletneky and Friedman in the current rejection, as both of the claimed agents are known to be effective in treating brain tumors.   

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(New Rejection – Necessitated by Amendment) Claims 1-4, 7 and 9-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of patent US 10813959 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a method for treating a tumor comprising administering a parvovirus H-1 and bevacizumab. The only difference is that the patented claims further specify that the tumor to be treated is a brain tumor while the instant claims are generic to tumor types. The patented claims anticipate the instant claims.
Therefore, claims 1-4, 7 and 9-19 are unpatentable over claims 1-9 of patent US 10813959 B2.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648